Citation Nr: 0001112	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-03 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of multiple incisions, drainage, and debridement of 
the left tibia, with scarring.

2.  Entitlement to a higher (compensable) evaluation for 
inactive chronic osteomyelitis of the left tibia.

3.  Entitlement to a higher (compensable) evaluation for 
donor site scars of the left posterior thigh.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1989 
to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York (RO), which granted service connection for 
residuals of a puncture wound of the left leg, initially 
evaluated as noncompensable, from September 21, 1996 (day 
after the veteran's separation from service as the veteran's 
original claim for service connection was received within one 
year of service).  In a May 1997 hearing examiner decision, 
evaluation of the left leg disability was divided into three 
separate disabilities, and the veteran was given a 
noncompensable evaluation for donor site scars of the left 
thigh, a noncompensable evaluation for chronic osteomyelitis 
of the left tibia, and a 20 percent evaluation for residuals 
of multiple incisions, drainage, and debridement of the left 
tibia with scarring, effective from September 21, 1996.  

The veteran testified at a September 1999 Travel Board 
hearing before the undersigned Board member.  At that time he 
stated that he wished to file claims for increased ratings 
for hypertension and left scrotal surgical scar.  These 
matters are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the claims.

2.  The veteran's residuals of incisions, drainage and 
debridement of the left tibia are productive of moderate 
muscle damage and tender scars.

3.  The veteran also has inactive chronic osteomyelitis of 
the left tibia, without evidence of active infection within 
the past five years.

4.  The veteran's donor site scars of the left thigh are well 
healed and are not painful or tender, nor do they cause 
limitation of function of the left lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of incisions, drainage and debridement of the 
left tibia with scarring have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.73, 4.118, Diagnostic 
Codes 5312, 7804 (1999).

2.  The criteria for an evaluation of 10 percent for chronic 
osteomyelitis, since September 21, 1996, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (1999).

3.  The criteria for a compensable evaluation for donor site 
scars of the left thigh have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is an appeal of the original assignment 
of disability evaluations, and, as such, the claims for 
higher evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Moreover, 
the severity of the disabilities at issue is to be considered 
during the entire period from the initial assignment of 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board is satisfied 
that all relevant facts have been properly and sufficiently 
developed with regard to these issues.  Accordingly, no 
further development is required to comply with the duty to 
assist the veteran in establishing his claims.  See 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.

The veteran was granted service connection for residuals of a 
puncture wound to the left leg in an October 1996 rating 
decision, with an initial noncompensable evaluation.  The 
history of the injury is that the veteran received a puncture 
wound from a tree branch in December 1991, which did not heal 
and later developed into a necrotic ulcer.  In late 1992, 
findings were consistent with osteomyelitis.  The veteran 
apparently underwent two surgeries of the area:  first, a 
drainage and debridement, and later a skin graft repair of 
the wound, with the donor skin taken from the left thigh.  
Thereafter, the veteran continued to suffer from pain in his 
left lower leg, especially with activity.
The veteran had a VA examination in March 1997.  The veteran 
stated that he had most of the pain in his leg when standing 
or walking.  He was working in a machine shop, a job which 
did not involve heavy working, walking or lifting; the job 
was primarily sedentary in nature.  He had not lost any time 
from work due to his left leg.  He had had no recent 
treatment to the left lower extremity.  He was taking aspirin 
for pain.  On examination, the veteran's left thigh had two 
rectangular areas of donor skin graft sites.  Both were well-
healed, non-tender, and not adherent to the underlying 
tissue, and there was no evidence of muscle atrophy in the 
left thigh.  He had good strength in the left knee.  Range of 
motion was flexion of 120 degrees, extension of 0.  Muscle 
testing revealed 5/5 strength of the quadriceps, hamstring, 
gastrocnemius, soleus, tibialis anterior, and peroneus 
longus.  The left leg seemed warmer than the right.  The 
veteran could heel and toe walk without difficulty, however 
the entire scarred area on the anterior surface of the left 
tibia was exquisitely tender.  The scarred area of the left 
tibia, including the site of the incision, drainage and 
debridement as well as the rotation graft host site were 
well-healed, but somewhat fixed to the underlying tissue.  
There was no evidence of atrophy of the underlying 
musculature.  Diagnosis was chronic osteomyelitis of the left 
tibia.  X-rays showed normal left tibia and fibula with three 
metallic clips.  Photos were also taken of the veteran's left 
lower extremity, and these are of record.

Another VA examination to assess the veteran's scars was 
performed in August 1997.  The veteran stated that his leg 
scar was occasionally painful after walking long distances.  
On examination, there was a 15-centimeter x 13-centimeter 
scar on the left anterior lateral thigh, consistent with a 
split thickness graft donor site.  The scar was slightly 
elevated, but nontender to palpation, well-healed, and 
without evidence of infection, ulceration or limitation of 
motion.  On the left anterior lateral leg was a 6-centimeter 
x 7-centimeter rotational flap, appearing well-healed.  
Adjacent to the flap was a 10-centimeter x 11-centimeter 
graft, appearing to be well-healed except for a depressed 
area.  The graft scar was nontender to palpation, without 
evidence of keloid formation, hernia formation, limitation of 
motion, vascular supply alteration, or inflammation.  The leg 
scars, both on the anterior thigh and left lateral leg, were 
prominent but not overtly severe in cosmetic disfigurement.  
(Scars that are rated on the basis of disfigurement are of 
the head, face, and neck.  38 C.F.R. § 4.118, Code 7800.)  
None of the scars appeared to significantly limit function, 
with the exception of causing pain on long walking.

The claims file contains VA Medical Center (VAMC) outpatient 
treatment records.  These records primarily relate to 
complaints other than the veteran's left leg disabilities.  
In January 1997, the veteran complained of inability to run, 
walk long distances, or stand for too long.  The skin graft 
site was clear and dry.  The assessment was stable.  In May 
1997, the veteran's leg was examined.  Scars were noted, 
including that there was some keloid formation on the area of 
skin graft on the upper lateral aspect of the left thigh.  
The area of surgical debridement on the lower left leg was 
minimally tender with slight hyperesthesia, but predominantly 
numb in the area.  The examiner felt these were considerably 
disfiguring.  There was no limitation to range of motion or 
function.

The veteran testified at a Travel Board hearing in September 
1999.  The veteran stated that it was difficult for him to 
get a job due to his left leg.  He was currently working for 
the postal service, but his leg was painful and swollen on 
some days.  He was hoping to get an indoor position with the 
postal service at some time, but he was currently working as 
a mail carrier.  He stated that he could not wear shorts, as 
people would look at his legs.  He was unable to play sports 
and do other activities with his son.  His symptoms were 
primarily pain with walking in the lower leg, next to the 
bone.  He also had occasional swelling of the bottom of his 
leg.  He had sought treatment at the emergency room and had 
only been given aspirin.  He stated that at the time of the 
injury, the bone became infected and there was drainage, 
including foul smelling liquids.  He returned several times 
for treatment and was given antibiotics.  The leg continued 
to swell up and eventually he was sent to a specialist, who 
recommended surgery.

Incisions, drainage, debridement of the left tibia

The veteran's incisions, drainage, debridement of the left 
tibia, with scarring, has been evaluated as 20 percent 
disabling since September 21, 1996, or the date that service 
connection went into effect for residuals of the injury to 
the left leg.  This disability is evaluated pursuant to 
criteria for evaluating muscle injuries and scars.  Under 
38 C.F.R. § 4.73, Diagnostic Code 5312, muscles of Group XII 
are afforded a 20 percent evaluation for moderately severe 
disability, and a 10 percent evaluation for moderate muscle 
damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, scars 
which are tender and painful on objective demonstration are 
afforded a 10 percent evaluation.  The veteran's symptoms are 
currently evaluated as causing moderate muscle disability 
with tender and painful scarring.

The Board acknowledges that certain provisions in the 
Schedule for Rating Disabilities dealing with muscle injuries 
were amended effective July 3, 1997.  See 62 Fed. Reg. 30,235 
(June 3, 1997).  Such criteria are primarily for muscle 
injuries due to gunshot or shell fragment wounds but, as the 
veteran's injury was penetrating in nature and involved 
muscle of the left leg, the criteria are set forth below.  
The Board notes this change took effect subsequent to the 
receipt of the veteran's claim.  When a law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991).  Under the 
circumstances, the veteran's increased rating claims must 
also be reviewed in light of the regulatory changes dealing 
with the pertinent rating criteria as well as under the 
applicable regulations in effect when the veteran's claims 
were filed.  See also Fischer v. West, 11 Vet. App. 121, 123 
(1998) (applying Karnas to change in rating criteria for 
muscle injuries).

Under the rating criteria in effect prior to July 3, 1997, 
(hereinafter the "former rating criteria") four grades of 
severity of disabilities due to muscle injuries are 
recognized for rating purposes:  slight, moderate, moderately 
severe and severe.  The type of disability pictures are based 
on the cardinal symptoms of muscle disability (weakness, 
fatigue-pain, uncertainty of movement) and on the objective 
evidence of muscle damage and the cardinal signs of muscle 
disability (loss of power, lowered threshold of fatigue and 
impairment of coordination).  38 C.F.R. § 4.54 (1996).  For 
purposes of the present case, the following criteria is 
pertinent with regard to the former rating criteria:
(b)  Moderate disability of muscles.

     Type of injury.  Through and through or 
deep penetrating wounds of relatively short 
track by single bullet or small shell or 
shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive 
effect of high velocity missile and residuals 
of debridement or of prolonged infection. 

     History and complaint.  Service department 
record or other sufficient evidence of 
hospitalization in service for treatment of 
wound.  Record in the file of consistent 
complaint on record from first examination 
forward, of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue 
and fatigue-pain after moderate use, affecting 
the particular functions controlled by injured 
muscles.

     Objective findings.  Entrance and (if 
present) exit scars linear or relatively small 
and so situated as to indicate relatively short 
track of missile through muscle tissue; signs 
of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of 
definite weakness or fatigue in comparative 
tests.  (In such tests the rule that with 
strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)  

(c)  Moderately severe disability of muscles.  

     Type of injury.  Through and through or 
deep penetrating wound by high velocity missile 
of small size or large missile of low velocity, 
with debridement or with prolonged infection or 
with sloughing of soft parts, intermuscular 
cicatrization.  

     History and complaint.  Service department 
record or other sufficient evidence showing 
hospitalization for a prolonged period in 
service for treatment of wound of severe grade.  
Record in the file of consistent complaint of 
cardinal symptoms of muscles wounds.  Evidence 
of unemployability because of inability to keep 
up with work requirements is to be considered, 
if present. 

     Objective findings.  Entrance and (if 
present) exit scars relatively large and so 
situated as to indicate track of missile 
through important muscle groups.  Indications 
on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or 
moderate loss of normal firm resistance of 
muscles compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.  

38 C.F.R. § 4.56 (1996). 

Under the rating criteria in effect from July 3, 1997, 
(hereinafter the "current rating criteria"), the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement, and 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(c-d) (1999).  For purpose of the present 
case, the criteria of moderate and moderately severe are 
pertinent.  Under the current rating criteria:

(2) Moderate disability of muscles.

     (i)  Type of injury.  Through and through 
or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, or 
prolonged infection.

     (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle injury as 
defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. 

     (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side. 

(3)  Moderately severe disability of muscles. 

     (i)  Type of injury.  Through and through 
or deep penetrating wound by small high 
velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular 
scarring. 

     (ii)  History and complaint.  Service 
department record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  

     (iii)  Objective findings.  Entrance and 
(if present) exit scars indicating track of 
missile through one or more muscle groups.  
Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  
Tests of strength and endurance compared with 
sound side demonstrate positive evidence of 
impairment. 

38 C.F.R. § 4.56 (1999).

Under both the current and former criteria the veteran's 
muscle damage due to incision, drainage and debridement is no 
more than moderately disabling.  Under former criteria, there 
is no evidence that the veteran's wound was of severe grade, 
requiring prolonged hospitalization.  There is no evidence of 
unemployability, in that the veteran has maintained 
relatively steady employment since separation from service.  
There is no evidence on palpation of moderate loss of deep 
fascia, or moderate loss of muscle substance or moderate loss 
of normal firm resistance of muscles compared with sound 
side.  The Board notes that the veteran had 5/5 muscle 
strength at his March 1997 examination in all relevant 
muscles.

The same criteria are not met under current regulations, 
including a lack of prolonged hospitalization, and no 
indication on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of muscles.  Although the 
leg is impaired to the extent that it causes the veteran pain 
with activity, this is contemplated in the criteria for a 
moderate disability, which include a lower threshold for 
fatigue.  The Board finds that 10 percent for moderate 
symptomatology is sufficient to compensate for the degree of 
muscle damage present.  

In addition, however, the veteran is entitled to compensation 
for painful and tender scars at the site of the incision and 
debridement.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
scars which are tender and painful on objective demonstration 
are assigned a 10 percent evaluation.  Evaluation for 
disfigurement due to scarring is available only for scars on 
the head face or neck.  38 C.F.R. § 4.118, Diagnostic Code 
7800.  It was noted at the veteran's March 1997 VA 
examination that the scarring on the anterior left leg was 
exquisitely tender.  Further, at his appointment in May 1997, 
some tenderness was noted.  Based on this evidence, the Board 
finds a 10 percent evaluation for scar tenderness at the site 
of debridement is warranted.  Thus, the total evaluation for 
muscle disability and scarring at the site of debridement is 
continued at 20 percent.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for a rating in excess of 20 percent for residuals of 
multiple incisions, drainage, and debridement of the left 
tibia, with scarring, must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Osteomyelitis

After the veteran's left leg wound became infected, he was 
treated periodically in service.  A service medical record 
dated in October 1992 states that there are findings 
consistent with osteomyelitis.  The diagnosis at the 
veteran's VA examination in March 1997 was "chronic 
osteomyelitis of the left tibia, residuals of multiple 
surgical procedures for incision and drainage and debridement 
of the anterior aspect of the left tibia."  As the veteran 
has a diagnosis of chronic osteomyelitis, his disability 
should be evaluated as such.  38 C.F.R. § 4.43 provides:

Chronic, or recurring, suppurative 
osteomyelitis, once clinically identified 
. . . should be considered as a 
continuously disabling process, whether 
or not an actively discharging sinus or 
other obvious evidence of infection is 
manifest from time to time, and unless 
the focus is entirely removed by 
amputation will entitle to a permanent 
rating to be combined with other ratings 
for residual conditions, however, not 
exceeding amputation ratings at the site 
of election.

Further, osteomyelitis is afforded a 10 percent evaluation if 
inactive, following repeated episodes, without evidence of 
active infection in past five years; and a 20 percent 
evaluation with discharging sinus or other evidence of active 
infection within the past five years.  38 C.F.R. § 4.71a, 
Diagnostic Code 5000.  In this case, there is no evidence of 
infection in the past five years, however there is evidence 
that the veteran had a prolonged infection while in service, 
and has been given a diagnosis of chronic osteomyelitis.  The 
Board concludes that a 10 percent evaluation for inactive 
chronic osteomyelitis is warranted.

Donor site scarring

Finally, the veteran has asked for a compensable evaluation 
for the scar on his left thigh, the donor site for the skin 
graft on his lower left leg.  As noted above, superficial 
scars which are tender and painful on objective demonstration 
are assigned a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.  However, on examination in both March 
and August 1997, the veteran's donor site scar of the left 
thigh was well-healed, nontender, and not adherent to 
underlying tissue, without evidence of muscle atrophy.  A 
scar may also be assigned compensation based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  However, it was specifically noted at the August 
1997 examination that there is no limitation of function due 
to scarring.  The veteran has full strength and muscle 
development of the left thigh.  Further, the veteran has not 
described his left thigh scar as causing any pain or 
limitation of function.  On range of motion testing, the 
veteran had range of motion of the left leg of from 0 to 120 
degrees, with the normal range being 0 to 140 degrees.  See 
38 C.F.R. § 4.71, Plate II.  The Board concludes that a 
compensable evaluation for the donor site scar is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and 
claim for a compensable rating for donor site scars of the 
left thigh must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 20 percent for residuals of multiple 
incisions, drainage, debridement of the left tibia, with 
scarring, since September 21, 1996, is denied.

An evaluation of 10 percent for inactive chronic 
osteomyelitis of the left tibia, since September 21, 1996, is 
granted, subject to the laws governing the granting of 
monetary benefits.

A higher (compensable) evaluation for donor site scars of the 
left posterior thigh, since September 21, 1996, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

